                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

MELVIN WALTERS, JR., and                        )
TERRY EDWARD ELLISON,                           )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )      No.:   3:20-CV-129-TAV-HBG
                                                )
BOBBY BROOKS,                                   )
SGT. STACIE ENGLAND,                            )
TAMMY REAGAN,                                   )
CLAIBORNE COUNTY                                )
SHERIFF’S OFFICE,                               )
CLAIBORNE COUNTY,                               )
SGT. JOSH SMITH, and                            )
ROBERT SEXTON,                                  )
                                                )
              Defendants.                       )

                       MEMORANDUM OPINION AND ORDER

       On April 10, 2020, this Court entered an order denying Plaintiffs permission to proceed

jointly in this action for violation of 42 U.S.C. § 1983 and requiring each Plaintiff to file a

notice with the Court indicating whether he wished to proceed in an individual

§ 1983 action for which he would be assessed the entire $350.00 filing fee [See Doc. 12]. The

Clerk was directed to send each Plaintiff a § 1983 form to complete and return if he wished to

proceed in an individual suit [Id. at 3-4]. Each Plaintiff has now indicated a desire to proceed

in individual § 1983 actions by filing separate complaints [See Docs. 13 and 14]. Therefore,

it is ORDERED:

       1.     That the Clerk is DIRECTED to SEVER Plaintiff Terry Edward Ellison from

this action and OPEN a new, individual civil action for Plaintiff Ellison using the complaint

he filed on April 20, 2020 [Doc. 13];




Case 3:20-cv-00175-TAV-HBG Document 4 Filed 04/24/20 Page 1 of 2 PageID #: 14
        2.     That the Clerk is DIRECTED to transfer the docket entries numbered 4 and 10

in the instant cause to Ellison’s newly filed civil action;

        3.     That Melvin Walters will proceed as the sole Plaintiff in the above-captioned

case;

        4.     That the Clerk is DIRECTED to file the instant Memorandum and Order in this

cause, as well as in Ellison’s newly opened civil action; and

        5.     That each Plaintiff is ORDERED to immediately inform the Court and

Defendants or their counsel of record of any address changes in writing. Pursuant to Local

Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and the other parties to

the proceedings of any change in his or her address, to monitor the progress of the case, and to

prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to comply with this

order, or failure to provide a correct address to this Court within fourteen (14) days of any

change in address may result in the dismissal of this action.

        ENTER:


                                             s/ Thomas A. Varlan
                                             UNITED STATES DISTRICT JUDGE




                                                 2



Case 3:20-cv-00175-TAV-HBG Document 4 Filed 04/24/20 Page 2 of 2 PageID #: 15
